             Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 1 of 14

                                                                                 filed.
                                                                          "U.S.OlSTFlCT COURT
Andrew F. Sears # 7-4557                                                  DiSTRiCT OF ■>^Y0r'11HG
Hall & Evans, LLC
152 North Durbin Street, Suite 404                                       im AllG 21 PM 3: 05
Casper, Wyoming 8260!
Telephone:(307)333-6637                                                  HARGARfT BpTOHS.CLERK
                                                                                  CAiPLR
Facsimile:(307)333-6352
E-mail: scaisaO'^ hallcvans.com
Attorneyfor Defendants

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JENNIFER L. ANDERSON,

        Plaintiffs,

vs.                                                                  Civil   N..Wwt5'^'T
BROTHERS PYROTECHNICS INC., a Chinese
Corporation; CODY J. KROMREY; and EARL W.
LEARNED d/b/a ATLANTIS FIREWORKS,

        Defendants.




                                     DEFENDANT'S PETITION
                                    AND NOTICE OF REMOVAL



        Defendant Earl W. Learned d/b/a/ Atlantis Fireworks, pursuant to Federal Rule of Civil

Procedure 81(c), U.S.D.C.L.R. 81.1, and 28 U.S.C. §§ 1441 and 1446, hereby petitions this

Court to remove the civil action filed by Plaintiff as Civil No. 29841 the District Court, Fifth

Judicial District, Park County, Wyoming to the United States District Court for the District of

Wyoming. In support of this Petition, the Defendant states as follows:

        1.     This Court has subject matter jurisdiction over this action pursuant to 28 USC §

1332(a) because the action is between citizens of different States with a subject of a foreign state

that is an additional party, and the matter in controversy exceeds the sum or value of $75,000.00

exclusive of interests and costs.
              Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 2 of 14



         2.      The subject state court action is removable pursuant to 28 USC § 1441(a).

         3.      On July 1, 2020 Plaintiff Jennifer Smith filed the subject state court action against

Defendants Brothers Pyrotechnics Inc., Cody J. Kromley, and Earl Learned d^/a/ Atlantis

Fireworks in the Fifth Judicial District Court, Park County, Wyoming. See Exhibit 1:

"Complaint". The Complaint and Summons were served on Earl Learned on July 23, 2020. See

Exhibit 2: "Affidavit of Service" on Earl W. Learned.

         4.      In their Complaint, the Plaintiff alleges she was injured by a firework commonly

known as the "Irish Legend" during a house gathering July 4, 2016. She has brought the instant

lawsuit against Brother Pyrotechnics Inc. - a Chinese Corporation that allegedly manufactured

the firework. Earl W. Learned d/b/a Atlantis Fireworks - whom allegedly sold the firework, and

Cody J. Kromrey - the owner of the home where the gathering took place. See Exhibit 1:

"Complaint" at       7-13. She has pled strict liability and negligence causes of action. Id. at ff

14-35.


         5.      In their Complaint, Plaintiff alleges she is a resident of South Dakota, Brothers

Pyrotechnics is a Chinese Corporation, Cody J. Kromrey is a resident of Park County, Wyoming,
and Defendant Earl Learned is a resident of Park County, Wyoming. Id. at              2-4.

         6.      This Petition and Notice of Removal is filed within thirty days of receipt of the

summons upon this Defendant, in accordance with 28 U.S.C. § 1446(b).

         7.      As required by 28 USC § 1446(d) and Rule 81.1 U.S.D.C.L.R., Defendant Earl

W. Learned d/b/a Atlantis Fireworks is simultaneously filing a copy of this Petition and Notice

of Removal with the Clerk of the District Court, Fifth Judicial District, Park County, Wyoming

and all parties of record.

         8.     Defendant submits herewith the filing fee of $400.00.



                                Defendanc's Petition and Notice of Removal - Page 2
                                   Anderson v. Brothers Pvroreclinics Inc. etal.
          Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 3 of 14



       WHEREFORE,Defendant prays that the Court enter an Order of Removal.

       DATED this 21st day of August, 2020.




                                                   Andrew F. Sears # 7-4557
                                                   Hall & Evans, LLC
                                                  152 North Durbin Street, Suite 404
                                                  Casper, Wyoming 82601
                                                  Telephone;(307)333-6637
                                                  Facsimile:(307)333-6352
                                                  E-mail: searsaC^diallevans.coiii
                                                  Attorneyfor Defendant Earl W. Learned
                                                  d/b/a Atlantis Fireworks




                                 CERTIFICATE OF SERVICE

       This is to certify the foregoing Defendant's Petition and Notice of Removal was served
this 2L'day of August, 2020 by email and U.S. Mail, postage prepaid, to the following:


       Colin M.Simpson
       Larry B. Jones
       BURG SIMPSON ELDREDGE HERSCH & JARDINE,P.C
       1135 14"' Street
       Cody, WY 82414
       csimpson^^H^urgsi inpson.com
       ijones^H^urgsimpson.com


       Christopher J. Metcalfe
       Law Office of Robert B. Hunter
      P.O. Box 258829
       Oklahoma City, OK 73125-8829




                                                  Andrew F. Sears




                             Defendant's Petition and Notice of Removal - Page 3
                                 Anderson v. Brothers Pyrotechnics Inc. el al.
              Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 4 of 14




Colin M.Simpson WSB it 5 >312
Larry IL Jones, WS13 # 5-1S-17
HUKG SIMPSON ELDRHDCf: HFRSH ct JAKDINI-., P.C.                             PATRA LINDENTHAL
1135 14"'Sln:ci                                                              Clerk of District Court
Cody.WY 82.114
307 527-7891
307-527-7897 PAX
                                                                          f'leoJULA1 202
lioncs@burgsimnson.con»
csimnson@hurgsimnson.com                                                              Clerk
ATTORNEYS FOR PlAlNTIFF



STATE OF WYOMING )                                          IN THE DISTRICT COURT
                                 ) SS:
COUNTY OF PARK                                              FIFFH JUDICIAL DISTRICT


                                                            Civil No. 29841
JENNIFER L. ANDERSON,

                   Plaintiff,

         vs.



BROTHERS PYROTECHNICS
INC., a Chinese corporation;
CODY.J. KROMREY;and
EARL W. LEARNED d/b/a
ATLANTIS FIREWORKS,

                  Defendants.


                                         COMPLAINT

         COMES NOW Plaintiff Jennifer L. Anderson, by and through her altorncy.s. Burg

Simpson Eldredgc Hcrsh Si Jardinc, P.C., and for her Complaint against the Defendants,

hereby states, avers and allcge.s as follows:

                                      Parties to the Action

         1.       Plaintiff Jennifer L. Anderson is a resident of South Dakota.

        2.        Defendant Brothers Pyrotechnics. Inc., upon infonnalion and belief, is a cor

poration and/or other business entity aiid/oi a liciitious name for a corporation and/or other


Paiic I of 10

                                                                                     EXHIBIT 1
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 5 of 14




business entity organized and existing pursuant to the laws of the People's Republic of

China and is engaged in the business of manufacturing, distribution and sale of fireworks.

       3.      Defendant Cody J. Kromrey is a resident of Park County, Wyoming.

       4.      Defendant Earl W.Learned is, upon information and belief,a resident ofPark

County, Wyoming and was conducting business under the name of Atlantis Fireworks.

                                 Jurisdiction and Venue

       5. Plaintiffs claims against the Defendants exceed the amounts necessary to con

fer exclusive jurisdiction in this Court under the provisions of Article 5, § 10, Wyoming

Constitution and W.S. § 5-9-128(a)(2019).

       6. Venue as to the Defendants is proper in this County under the provisions of

W.S.§ 1-5-105(2003).

                    Facts Common To All Counts of the Complaint

       7.      On the evening of July 3,2016, Defendant Cody J. Kromrey held a 4'** of July

party at his home at772 Cactus Road,Powell. Wyoming,which festivities included setting

off various fireworks.


       8.      Plaintiff Jennifer L. Anderson was one of the attendees at the gathering at

772 Cactus Road.


       9.      During the evening. Defendant Kromrey set up a cake firework by the name

of "Irish Legend". The firework had been purchased the day before from Defendant Earl

W.Learned's firework outlet located at Blair's Market in Powell, Wyoming and was man

ufactured by Defendant Brothers Pyrotechnic, Inc.

       10.     Defendant Kromrey placed the 'Irish Legend'on two cinder blocks laid side-

Page 2 of 10
          Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 6 of 14




by-side some distance from where Plaintiff Jennifer L. Anderson and others present were

gathered to view the fireworks.

       11.       Defendant Kromrey lit the 'Irish Legend* and moved away from it.

       12.       The 'Irish Legend' sent one round sideways on a non-vertical trajectory to

wards the group of individuals which included Plaintiff Jennifer L. Anderson,tipped over

and fired additional rounds towards the Plaintiff and the gathering on the patio.

       13.      Plaintiff Jennifer L. Anderson was struck by one of the rounds fired by the

'Irish Legend'in the face and left eye,fell over backwards,striking her head on the concrete

and losing consciousness. She immediately sought treatment for her injuries and contin

ues to suffer the consequences of those injuries.

                                          COUNT I
       Strict Liability - Defendants Earl W.Learned,d/b/a Atlantis Fireworks
                      and Defendant Brothers Pyrotechnics,Inc.

       14.      Plaintiff reallcges the foregoing paragraphs of this Complaint as if fuUy set

forth herein.


       15.      Defendant Earl W. Learned, d^/a Atlantis Fireworks and Defendant Broth

ers Pyrotechnics, Inc. designed, manufactured, marketed, sold and distributed the 'Irish

Legend'firework.

       16.      At all times relevant hereto. Defendant Earl W.Learned, d/b/a Atlantis Fire

works and Defendant Brothers Pyrotechnics, Inc. were engaged in the business of design

ing,fabricating, manufacturing, testing, marketing,selling and distributing fireworks of the

same nature as the 'Irish Legend.'



Page 3 of 10
          Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 7 of 14




       17.     At the time Defendant Earl W. Learned, d/b/a Atlantis Fireworks and De

fendant Brothers Pyrotechnics.Inc. designed, manufactured,tested,sold,distributed and/or

placed the subject 'Irish Legend' into the stream of commerce, it was in a defective and

unreasonably dangerous condition.

       18.     The subject 'Irish Legend' was at all times expected by Defendant Earl W.

Learned, d/b/a Adantis Fireworks and Defendant Brothers Pyrotechnics, Inc. to reach, and

it did in fact reach, the ultimate user and/or consumer without a substantial change in the

condition in which it was designed, manufactured,sold distributed, and/or supplied.

       19.     The defective and dangerous condition of the subject 'Irish Legend' was un

knowable and unacceptable to the average or ordinary consumer and was in such a condi

tion that normal use was dangerous beyond the contemplation of a reasonable consumer.

       20.     The risks presented by the defective and dangerous design and condition of

the subject 'Irish Legend' outweighed the utility of its design and condition, such that a

reasonable person would conclude that the probability and seriousness ofharm arising from

the product's design and condition outweighed the burden or cost of taking precautions.

       21.     The defective and dangerous design, manufacture and distribution of the sub-     j
                                                                                                t

ject'Irish Legend'resulted in a product that was unsafe for its intended and foreseeable use,   }
                                                                                                !
including the intended and foreseeable use of the product in this instance.                     i
                                                                                                i



       22. By designing, manufacturing, distributing, selling and/or supplying the 'Irish       \
Legend' in a defective and unreasonably dangerous condition, and the failure to provide         !
                                                                                                !
                                                                                                I

the 'Irish Legend' with adequate instructions, Defendant Earl W. Learned, d/b/a Atlantis        |
                                                                                                i
Fireworks and Defendant Brothers Pyrotechnics,Inc. are strictly liable pursuant to § 402A       |
                                                                                                I
Page 4 of 10                                                                                    ■
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 8 of 14




of the Restatement(Second) of Torts.

       23.      As a direct and proximate result of the defective and dangerous design and/or

manufacture of the subject 'Irish Legend' and the failure to provide the subject 'Irish

Legend* with warnings and instructions that were adequate to prevent misuse by a lay per

son, Plaintiff Jennifer L. Anderson suffered the injuries, damages and losses described

herein.


                                          COUNTn
            Negligence - Defendants Earl W.Learned, d/b/a Atlantis Fireworks
                        and Defendant Brothers Pyrotechnics,Inc.

       24.      Plaintiff realleges the foregoing paragraphs of this Complaint as if fully set

forth herein.


       25.      At all times relevant hereto, Defendant Earl W.Learned, d/b/a Atlantis Fire-     f
                                                                                                 f


works and Defendant Brothers Pyrotechnics, Inc. owed a duty to Plaintiff Jennifer L. An-         {
                                                                                                 j
derson to provide a product that was free from defective and dangerous conditions, free          j
from defects in function and performance and safe for its reasonably foreseeable and/or          j
                                                                                                 !■

intended use.                                                                                    i


       26.      Defendant Earl W. Learned, d/b/a Atlantis Fireworks and Defendant Broth

ers Pyrotechnics, Inc. breached their duty to Plaintiff Jennifer L. Anderson in the manner

described herein.


       27.      The injuries, damages, and losses sustained by Plaintiff Jennifer L. Anderson

were caused by the negligence and carelessness of Defendant Earl W. Learned, d/b/a At

lantis Fireworks and Defendant Brothers Pyrotechnics, Inc. in the following respects:

       a.       Failing to provide a reasonably safe product;

Page 5 of 10
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 9 of 14




       b.      Failing to properly design the product;

       c.      Failing to properly test and/or inspect the product;

       d.      Failing to properly manufacture the product;

       e.      Failing to properly evaluate the product;

       f.      Failing to provide warnings and/or instructions that were adequate to prevent

               misuse by a lay person;

       g.      Failing to warn purchasers and users of the product's inadequate, defective

               and unsafe design,function and performance.

       h.      Failing to provide the product with all the elements necessary to make it safe

               for its intended and foreseeable uses;

       L       Failing to design, test, evaluate, and manufacture the product in accordance

               with recommended and accepted standards applicable to similar products;

      j.       Failing to design, test, evaluate, and manufacture the product that was free

               of defects in function and performance in accordance with recommended and

               accepted standards applicable to similar products;

      k.       Disregarding the available information demonstrating that the design/manu

               facture of the product created an unacceptable risk of catastrophic injury

               and/or death to users of the product; and

      1.       Failing to comply with applicable industry standards including, but not lim

               ited to those published by the American Fireworks Standards Laboratory.

      28.      As a direct and proximate result of the conduct of Defendant Earl W.Learned,

d/b/a Atlantis Fireworks and Defendant Brothers Pyrotechnics, Inc., Plaintiff Jennifer L.

Page 6 of 10
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 10 of 14




Anderson suffered the injuries, damages,and losses described herein.

       29.      Defendant Earl W.Learned, d/b/a Atlantis Fireworks and Defendant Broth

ers Pyrotechnics, Inc. knew,or by using reasonable care, would have discovered or should

have discovered, the conditions that injured Plaintiff, and should have realized that the

conditions involved a foreseeable and unreasonable risk of harm to Plaintiff.

       30.      The accident and the injuries, damages and losses suffered by Plaintiff were

caused without any negligence on the part of Plaintiff.

       31.      Defendant Earl W.Learned, d/b/a Atlantis Fireworks and Defendant Broth

ers Pyrotechnics,Inc. are vicariously liable for the actions of their agents and/or employees

who at all times relevant hereto, were acting in the course and scope of their employment

or agency.


                                         COUNT m
                        Negligence of Defendant Cody J. Kromrey

       32.      Plaintiff realleges the foregoing paragraphs of this Complaint as if fully set

forth herein.


       33.      Defendant Cody J. Kromrey was negligent in igniting the 'Irish Legend'fire

work, and such negligence was a direct and proximate cause of Plaintiffs injuries.

       34.      Defendant Cody J. Kromrey's negligence included, but is not limited to:

       a.       Failing to provide an adequate base for displaying and igniting the 'Irish

                Legend'firework;

       b.       Placing the 'Irish Legend' firework in a location which was unreasonably

                dangerous for his guests;


Page 7 of 10
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 11 of 14




       c.       Permitting his guests to locate themselves in an area which put them within

                range of being struck by a firework; and

       d.       Was otherwise negligent.

       35.      As a direct and proximate cause of the negligent actions of Defendant Cody

J. Kromrey,Plaintiff Jennifer L. Anderson suffered the personal injuries and damages oth

erwise described herein.


                               INJURIES AND DAMAGES

       36.      Plaintiff realleges the foregoing paragraphs of this Complaint as if fully set

forth herein.


       37.      As a direct and proximate result of the conduct of Defendants and the defec

tive and unreasonably dangerous design, function, performance, condition and use of the

'Irish Legend', Plaintiff Jennifer L. Anderson suffered;

       a.       Serious, permanent and extensive injuries to her left eye requiring surgery;

       b.       Cervical issues including neck pain, right shoulder pain, headaches and

numbness and tingling in her face;

       c.       Acute Stress Disorder/PTSD;

       d.       Physical and emotional pain and suffering;

       e.       Substantial medical treatment and expenses, past and future;

       f.       Loss of enjoyment of life;

       g.       Loss of earnings; and

       h.       Other pecuniary losses and expenses.



Page 8 of 10
            Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 12 of 14




           WHEREFORE Plaintifr Jennifer L. Anderson respectfully requests that the Court

enter judgment against the Defendants, individually and collectively, as follows, as appro

priate to each cause of action alleged, dajiiages for:

           1.    Past, present and future, temporary and permanent pain, suffering, disfigure

ment, scarring, nervous shock, emotional distress, embarrassment, and loss of enjoyment

of life;

         2.      Past, present and future, temporary and permanent loss of physical function

ing;

         3.      Past, present and future, temporary and pci-inanent Joss of earnings and dam

ages for impaired earning capacity;

         4.      Medical expenses, past, present and future, according to proof at the time of

trial;

         5.     Other pecuniary losses arising out of the injuries suffered by Plaintiff Jen

nifer L, Anderson in an ainounl to be proven at trial;

         6.     For costs of suit incurred herein and applicable interest thereon;

         7.     For pre-judgmcnt and post-judgment interest as provided by law; and

         8.     For such other and further relief as the Court may deem just and proper.

         DATED this Isi day of July, 2020.



                                            Colin M.SimpsoirWS®# 5-2312
                                            Liury B. Jones. WSj^='^-1847
                                            BURG SIMPSON
                                            I-:i.DRBDGE HERSH & JARDINE. PC.
                                             1 135 l4"'Slrecl


Paac 9 of 10
         Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 13 of 14




                                    Cody, WY 82414
                                   307-527-7891
                                   307-527-7897 FAX
                                   liones@burgsimDSon.com
                                   csimDson@burgsimpson.com
                                   ATTORNEYS FOR PUMNTIFF




Page 10 ol" 10
       Case 1:20-cv-00159-ABJ Document 1 Filed 08/21/20 Page 14 of 14




STATE OF WYOMING )                                                     IN THE DISTRICT COURT
                 )SS:
COUNTY OF PARK   )                                                     FIFTH JUDICIAL DISTRICT

JENNIFER L. ANDERSON,

                Plaintiff,                                             Civil No.: 29841
       vs.                                                                             E4TRA
                                                                                       Clerk ofLINOeNl    HAL
                                                                                                Diairict Court
BROTHERS PYROTECHNICS                                                               aeo JUL 24 2020
INC., a Chinese corporation;
CODY. J. KROMREY; and
EARL W.LEARNED d/b/a
ATLANTIS FIREWORKS,

                Defendants.

                                       AFFIDAVIT OF SERVICE


STATE OF WYOMING                            )
                                            )SS.
COUNTY OF PARK                              )

       Sheila Orr, being first duly sworn on oath, deposes and says that he/she is over the age of
21 years and is not a party to the foregoing action or interested therein, and that she made service
ofsaid Summons in the County aforesaid on the 23^'' day ofJuly, 2020, at 5:08 p.m., by delivering
a copy of the same, together with a copy of the Complaint, to: Earl W. Learned, individually and
as the owner of the dba Atlantis Fireworks, at his usual residence located at 580 Rancho Trail,
Powell, WY 82435.
                                                                 (



                                                       Sheila Orr


      :§tji;^b^apd swQ^^^                         me by Sheila Orr, this 24"' day of July, 2020.
     f-'K.i
     ^ COUHTYOP
                       ;. notahv iniiri.'i'j!';
                              :;rATl-Or ^
         PARK                 V'/YOiVllMR

                               -jS"                    Notary Public

My commission expires;




                                                                                                   EXHIBIT 2
